                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DMSION
                                  No. 2:18-CV-48-D


JOHNNA LAURAINE MORSE-LEWIS,                   )
                                               )
                               Plaintiff,      )
                                               )
                     v.                        )               ORDER
                                               )
ANDREW M. SAUL,                                )
Commissioner of Social Security,               )
                                               )
                               Defendant.      )

        On January 22, 2020, Magistrate Judge Swank issued a Memorandum and Recommendation

("M&R") [D.E. 16] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 11], deny defendant's motion for judgment on the pleadings [D.E. 13], and remand

the action to the Commissioner. 1 On February 3, 2020, defendant objected to the M&R and argued

that plaintiff forfeited her argument that the Administrative Law Judge ("ALJ'') was not properly

appointed under the Appointments Clause at the time ofplaintiff's Social Security hearing [D.E. 17].

Cf.Hamerv.NeighborhoodHousingServs. ofChicago, 138 S. Ct.13, 17n.1 (2017)(exp1ainingthat

the terms "waiver'' and ''forfeiture" are not synonymous; forfeiture is the failure to make the timely

assertion of a right; waiver is the intentional relinquishment or abandonment of a known right). On

February 10, 2020, plaintiff :filed a notice of supplemental authority [D.E. 18]. On February 14,

2020, defendant responded to plaintiff's notice of supplemental authority [D.E. 19]. As explained

below, the court overrules defendant's objection and remands the action to the Commissioner for

a new hearing before a different ALJ who is properly appointed.

       1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
                                                   I.

        ''The Federal Magistrates Act requires a· district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

        As for defendant's objection concerning the Appointments Clause, defendant does not

contend that the ALJ was properly appointed under the Appointments Clause at the time of

plaintiff's Social Security hearing. See [D.E. 16] 6; cf. Lucia v. S.E.C., 138 S. Ct. 2044 (2019).

Rather, defendant argues that because plaintiff failed to raise her Appointments Clause challenge

with the ALJ, she forfeited the issue. See [D.E. 17] 1-2.

       The Appointments Clause provides, in relevant part, that "Congress may by Law vest the

Appointment of such inferior Officers, as they think proper, in the President alone, in the Courts of

Law, or in the heads of Department." U.S. Const. art. II, § 2. After the Supreme Court's decision

in Lucia, district courts in the Fourth Circuit and the Eastern District ofNorth Carolina have divided

over how Lucia applies to Social Security Administration ("SSA") ALJs and whether a claimant who

fails to raise an Appointments Clause challenge with the SSA ALJ forfeits the ability to raise the

issue in district court. See, e.&., Bradshaw v. Berryhill, 372 F. Supp. 3d 349, 362 (E.D.N.C. 2019)

(declining to find forfeiture), am,eal docketed, No. 19-1531 (4th Cir. May 17, 2019); Probst v.

Berryhill, 377F. Supp. 3d578, 586 (E.D.N.C. 2019)(decliningto:findforfeiture), am,ealdocketed,

No. 19-1529 (4th Cir. May 17, 2019); S.P. v. Berryhill, 379 F. Supp. 3d 498, 526 (E.D. Va. 2019)

                                                  2
(finding forfeiture), appeal docketed, No. 19-1681 (4th Cir. June 25, 2019); Butgin v. Berryhill, No.

1:17-CV-346-FDW, 2019 WL 1139S00, at *6 (W.D.N.C. Mar. 12, 2019) (unpublished) (finding

forfeiture);Bennettv.Berryhill,No.2:17cvS20,2019WL 1104186, *7-11 (E.D. Va. Feb.1S,2019)

(unpublished) (finding forfeiture); Graham v. Berryhill, No. 7:18-CV-22-FL, 2019 WL 1272S4S, at

•3 (E.D.N.C. Jan. 10, 2019) (unpublished) (finding forfeiture),~ and recommendation adopted

by2019WL 1270933 (E.D.N.C.Mar.19,2019)(unpublished);Higgsv.Berryhill,No.4:18-CV-22-

FL, 2019 WL 848730, at *8 (E.D.N.C. Jan. 10, 2019) (unpublished) (finding forfeiture),~ and

recommendation adopted by2019 WL 84S406 (E.D.N.C. Feb. 21, 2019) (unpublished); Weatherman

v. Berryhill, No. S:18-CV-0004S-MOC, 2018 WL 64929S7, at •4 (W.D.N.C. Dec. 10, 2018)

(unpublished) (finding forfeiture); Britt v. Berryhill, No. S: 18-CV-00030-FDW, 2018 WL 6268211,

at •2 (W.D.N.C. Nov. 30, 2018) (unpublished) (finding.forfeiture).

       In Lucia, the Supreme Court held that the Securities and Exchange Commission's ("SEC")

ALJs are "Officers ofthe United States" and are subject to the Appointments Clause. See Lucia, 138
  '

S. Ct. at 20S5. The Court reasoned that because SEC ALJs hold a "continuing position established

by law," have "significant authority" under the law, are provided significant discretion when

exercising the numerous ALJ :functions, and issue decisions when proceedings conclude, SEC ALJs

are "Officers" and not mere employees. Id. at 20S2-S4. The Court also held that "one who makes

a timely challenge to the constitutional validity of the appointment of an officer who adjudicates

[her] case is entitled to relief' and that the plaintiff in Lucia made just such a timely challenge. Id.

at 205S. As a remedy, the Court remanded the action to the SEC for another hearing before a validly

appointed
    I
          SEC ALJ. See id.

       Courts in the Eastern District of North Carolina disagree on what constitutes a ''timely''

challenge of an SSA ALJ's appointment under the Appointments Clause. In Probst, the court held

                                                   3
that a claimant need not raise his Appointments Clause challenge at the SSA AI.J hearing in order

to ''timely" raise the challenge in district court. The Probst court reasoned that some courts read

Lucia as establishing a~ se rule that an Appointments Clause challenge not raised with the SSA

AI.J is not ''timely'' and may not be raised in district court. See Probst, 377 F. Supp. 3d at S84; see

also Bradshaw, 372 F. Supp. 3d at 3S2-S3. The Probst court, however, concluded that Lucia did not

mean that a ''timely'' Appointments Clause challenge had to be raised with the SSAAI.J. In support,

the Probst court highlighted that the SEC regulations at issue in Lucia required a plaintiffto exhaust

all issues with the SEC AI.J that the plaintiff seeks to raise in district court, while the statutes and

regulations governing the SSA admjnhnrative process do not. See Probst, 377 F. Supp. 3d at

S84-8S; see also Bradshaw, 372 F. Supp. 3d at 3S2-S3; cf. Luci~ 138 S. Ct. at 20S5.

        The Probst court also analyzed Sims v. Apfel, S30 U.S. 103 (2000). In Sjms, the Supreme ·

Court held that a plaintiffhad not forfeited her Appointments Clause challenge in district court that

she failed to raise with the SSA Appeals Council. See id. at 10S. The Sjms Court noted that

''requirements of issue exhaustion are largely crea~es of statute," and that "it is common for an

ag~cy's regulations to· require issue exhaustion in admjnistrative appeals." Id. at 108---09.

Furthermore, in Sims, the Court recognized that issue exhaustion in adminjstrative settings is ''the

general rule" because "it is usually appropriate under an agency's practice for contestants in an

adversary proceeding to develop fully all issues there." Id. at 109. Accordingly, ''the desirability of

a court imposing a requirement of issue exhaustion depends on the degree to which the analogy to

normal adversarial litigation applies in a particular administrative proceeding." Id. If the analogy

is strong, then imposing an issue exhaustion requirement makes sense. See id. at 110. If the
                                                                                                           r

analogy is weak, then imposing an issue exhaustion requirement does not make sense. See id.

Although the Sims Court did not address issue exhaustion in administrative hearings with an SSA

                                                   4
AU, the Probst court found Siins's reasoning persuasive. See Probg, 377 F. Supp. 3d at 584.

Specifically, the Probst court held that exhaustion of an Appoin1ments Clause challenge with the

SSA AU is not required because of the inquisitorial, and explicitly non-adversarial, nature of the

SSA proceedings before the AU. See Probg, 377 F. Supp. 3d at 584; see also Bradshaw, 372 F.

Supp. 3d at 352-58.

       In contrast to Probg, the Higgs court held that an Appoin1ments Clause challenge is not

''timely'' under Lucia ifthe plaintiff does not raise the challenge with the SSA AU. See Higgs, 2019

WL 848730, at *7-8. The Higgs court construed Lucia to mean that plaintiff's challenge in Lucia

was timely only "because he challenged the AU's appoin1ment before the SEC and continued to

pursue his claim in court." Id. at • 8. Because the plaintiff in Higgs raised his Appoin1ments Clause

challenge for the first time in district court, the Higgs court held that his challenge was untimely

under Lucia and thereby forfeited: See id. In support, the Higgs court cited other district court

decisions reaching the same conclusion. See id. (collecting cases); Edwards v. Benyhill, No. 3: 18-

CV-615 (JAG), 2019 WL 2619542, at *4 (E.D. Va June 6, 2019) (unpublished).

       The United States Court'of Appeals for the Third Circuit is the first federal circuit court to

address whether a plaintiffmust raise anAppoin1ments Clause challenge with the SSA AU or forfeit

the issue. See Cirko v. Comm'r of Soc. Sec., 948 F.3d 148, 153 (3d Cir. 2020). In Cirko, the 'Omd

Circuit held that such issue exhaustion is not required. See id. In support, the Third Circuit noted

that the SSA statutes and SSA regulations do not require a plaintiff to exhaust all issues with the

AU. See id. The Third Circuit then analyzed whether to require issue exhaustion under McCarthy

v. Madigau, 503 U.S. 140, 146 (1992), superseded by statute on other grounds by 42 U.S.C. §




                                                 5
1997(e). See Cirko, 928 F.3d at 153.2 In McCarthy, the Court examined whether a plaintiff must

exhaust admfoil¢rative remedies before raising a claim in federal court by assessing "(a) the nature

of the claim presented, (b) the characteristics of the particular admini~trative procedure provided,

and (c) the proper balance between the interest of the individual in retaining prompt· access to a

federal judicial forum and countervailing institutional interests favoring exhaustion." Id. (quotations

and alterations omitted).

       Under the first factor, the Third Circuit in Cirko noted that "structural constitutional claims,"

that is, those claims that affect both individual rights and structural separation of powers, are

generally not subject to exliaustion requirements. Cirko, 928 F.3d at 153; see Glidden Co. v.

Zdanok, 370 U.S. 530, 536-37 (1962).3 The Third Circuit also noted that the Appointments Clause

was originally understood to deter officers from unlawfully infringing individual liberties, and the

Court'sdecisionsinLuciaandFreytagv. CommissioneroflntemalRevenue, 501 U.S. 868 (1991),

counsel courts to exercise caution before imposing exhaustion of claims concerning another branch

of government. See Cirko, 948 F.3d at 153-54.

       As for the second factor, the Third Circuit in Cirko reiterated that, as in Sims, the SSA




       2
         The Fourth Circuit has endorsed the McCarthy framework. See Cavalier Telephone, L.L.C.
v. Va. Elec. &Power Co., 303 F.3d316, 323 (4th.Cir. 2002); Volvo GM Heavy Truck Co. v. u.s.-
Dq,'t of Labor, 118 F.3d 205, 211 n.8 (4th Cir. 1997).
       3
            In Nationsbank Com. v. Herman, 174 F.3d 424 (4th Cir. 1999), the Fourth Circuit
''reject[ed] the contention that constitutional claims should be exempt from exhaustion
requirements." Id. at 429. When requiring administrative exhaustion in Nationsbank, however,
Congress "ha[d] clearly required exhaustion" and the "agenciesO did speak clearly in requiring
exhaustion." Id. at 428 (quotations omitted); see Volvo GM Heavy Truck Com., 118 F.3d at 211.
Moreover, in Nationsbank, the Fourth Circuit was not analyzing the Social Security Act and its
implementing regulations. Furthermore, the Fourth Circuit decided Nationsbank in the context of
administrative exhaustion, not issue exhaustion. Cf. McCarthy, 530 U.S. at 113 (O'Connor, J.,
concurring); Cirko, 948 F.3d at 153 n.3.

                                                  6
statutes and regulations do not require issue exhaustion in SSA AU hearings. The Third Circuit also

noted the inquisitorial, rather than adversarial, nature of such hearings and that claimants are not

required to make arguments or even state their ~ase for disability benefits. See id. at 15S-S6.

        As for the third factor, the Third Circuit in Cirko first analyzed the individual interest in

raising the Appoin1ments Clause challenge in federal court. See id. at 1S6--S8. The Third Circuit

observed that requiring issue exhaustion would inordinately burden SSA claimants because forcing

SSA claimants to raise a constitutional argument conflicts with the inquisitorial design of SSA ALJ

hearings. See id. at 1S6--S7. The burden would be particularly heavy for a pm se claimant given that

no other participant in the SSA proceedings (i.e., the AU) is likely to raise an Appointments Clause

challenge on the claimant's behalf. See id. at 1S7. The Third Circuit noted that the context of SSA

hearings, where a claimant often is pursuing benefits due to serious medical disabilities, only

heightens the individual interests at stake. See id. In contrast, governmental interests favoring issue

exhaustion are particularly low for SSA AU hearings. Generally, agencies have an interest in

deference to their expertise, but a constitutional challenge to the appoin1m.ent of the presiding AU

falls outside the realm of agency deference. See id. at 1S8. Furthermore, neither the AU nor the

SSA Appeals Council is empowered to correct such an Appointments Clause violation. See id. at

1S8-S9. Lastly, contrary to the SSA's arguments, not requiring issue exhaustion, largely would

affect only those cases currently pending in district courts. See id. at 1S9. Thus, the Third Circuit

concluded that the three McCarthy factors counseled against requiring issue exhaustion in Social

Security cases concerning the Appointments Clause. See id.

       The Third Circuit's analysis in Cirko is very persuasive, and this court adopts it.




                                                  7
          Accordingly, the court.overrules defendant's objection.4

               . In opposition, defendant cites Ryder v. United States, 515 U.S. 177, 182-83 (1995), and

          United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 35 (1952), and argues that claims are

          timely only if raised with the ALJ appointed to hear them. See [D.E. 17] 2-3. Ryder, however,

          involved military courts, not administrative tribunals. See Ryder, 515 U.S. at 179, 182-83.

          Moreover, L.A. Trucker addressed an appointment's validity under the Administrative Procedure

          Act. See L.A. Trucker, 344 U.S. at 35.

                 Next, defendant argues that several federal circuit courts, both before and after Lucia, have

          held that a plaintiffforfeits an Appointments Clause challenge that was not raised with the ALJ. See

          [D.E. 17] 4-5. None ofthe cases, however, analyz.ed issue exhaustion with SSAALJs, and the cases

          do not provide a persuasive analogy. See Pharmacy Doctors Enter's., Inc. v. Drug EnftAdmin., 789

          F. App'x 724, 728 (11th Cir. 2019) (percuriam) (unpublished); Island Creek Coal Co. v. Beyan, 937

          F.3d 738, 754 (6th Cir. 2019); Maloufv. SEC, 933 F.3d 1248, 1258 (10th Cir. 2019); Kabani & Co.

          v. SEC, 733 F. App'x 918,919 (9th Cir. 2018) (per curiam) (unpublished); _Intercollegiate Broad.

          Sys.,Inc. v. CopyrightRoyaltyBd., 574F.3d 748, 755-56(0.C. Cir. 2009) (percuriam);InreDBC,

          545 F.3d 1373, 1377-81 (Fed. Cir~ 2008).

                 Defendant also argues that other federal circuit courts require a plaintiff to exhaust certain

          issues with the SSA ALJ. Defendant, however, does not identify a federal circuit court that requires

          a plaintiffto exhaust an Appointments Clause challenge in this context. See Shaibi v. Benyhill, 883

          F.3d 1102, 1109 (9th.Cir. 2017); Maloneyv. Comm'rofSoc. Sec.,480F.App'x 804, 810(6thCir.



                 4
                     The court recognius that some other district courts, outside of the Fourth Circuit, have
          declined to followCirko'sreasoning. See, e...g.,, Griffin v. Comm'rofSoc. Sec., No. 18-CV-85-LRR,
          2020 WL 733886, at •to (N.D. Iowa Feb. 13, 2020) (collecting cases).

                                                           8



- - - - - - - - - -
/




    2012) (unpublished); Anderson v. Barnhart, 344 F.3d 809, 814 (8th Cir. 2003); Mills v. Apfel, 244

    F.3d 1, 8 (1st Cir. 2001); cf. Cirko, 948 F.3d at 153 n.11.

           Defendant next argues that issue exhaustion ''makes sense" because the SSA hearing is the

    ''main event'' for a disability claimant, and other SSA regulations impose obligations on the claimant

    to raise certain issues at certain times in the proceedings. See [D.E. 17] 6-7. This argument,

    however, ignores the specific features of the SSA ALJ hearing examined at length in Probst and

    Cirko. See Cirko, 948 F.3d at 155-57; Probst, 377 F. Supp. 3d at 585-86. As for defendant's

    argument that raising an Appointments Clause challenge is "as adversarial as it gets," [D.E. 17] 8,

    the argument ignores that the salient factor under Sims and McCarthy is the degree to which the

    administrative proceedings are adversarial, not the issue to be raised.

           Defendant also asserts that not requiring a claimant to raise an Appointments Clause

    challenge with the SSA ALJ will disrupt the SSA review process because the SSA will have to deal

    with remanded cases in addition to the already heavy workload. See id. at 9. As the Cirko court

    discussed, this forecast is not nearly as ominous as projected. See Cirko, 948 F.3d at 159.

           Finally, defendant argues that not requiring a claimant to raise an Appointments Clause

    challenge with the SSA ALJ creates ''perverse incentives" because a claimant will strategically raise

    an.Appointments Clause challenge only in the event the claimant is dissatisfied with the SSA ALJ's

    decision. See [D.E. 17] 9--10. Such incentives are unlikely to materialize. Following Lucia, the

    Commissioner expressly ratified the appointment of all SSA ALJs. See SSR 19-lp: Titles II and

    XVI: Effect of the Decision in Lucia v. Securities and Exchange Commission (SEC) on Cases

    Pending at the Appeals Council, 84 Fed. Reg. 9582-02 (Mar. 15, 2019). Accordingly, the court

    overrules defendant's objections.



                                                     9
/




                                                II.

           In sum, the court OVERRULES defendant's objections to the M&R [D.E. 17] and

    REMANDS the action to the Commissioner for anew hearing before adifferentALJ who is properly

    appointed.

           SO ORDERED. This~ day of March 2020.



                                                        Jsc.DEVERID
                                                        United States District Judge




                                                10
